EXHIBIT 10.10.2

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

WARRANT TO PURCHASE

1,696,810

SHARES OF COMMON STOCK

OF

NEWTEK BUSINESS SERVICES, INC.

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder, shall mutually agree upon
the determinations then the subject of appraisal. Each party shall deliver a
notice to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked. If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent
appraiser shall be chosen within ten days thereafter by the mutual consent of
such first two appraisers. The decision of the third appraiser so appointed and
chosen shall be given within 30 days after the selection of such third
appraiser. If three appraisers shall be appointed and the determination of one
appraiser is disparate from the middle determination by more than twice the
amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Company and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Company and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne by
the Company.

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Common Stock” means the common shares, par value $0.02 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

“Common Stock Deemed Outstanding” means, at any given time, the sum of (A) the
number of shares of Common Stock actually outstanding at such time including the
Restricted Stock which has vested and any other restricted Common Stock, plus
(B) the number of shares of Common Stock issuable upon exercise of Options
actually outstanding at such time, plus (C) the number of shares of Common Stock
issuable upon conversion or



--------------------------------------------------------------------------------

exchange of Convertible Securities actually outstanding at such time (treating
as actually outstanding any Convertible Securities issuable upon exercise of
Options actually outstanding at such time), in each case, regardless of whether
the Options or Convertible Securities are actually exercisable at such time;
provided, however, that Common Stock Deemed Outstanding at any given time shall
not include shares owned or held by or for the account of the Company or any of
its wholly owned subsidiaries.

“Company” means Newtek Business Services, Inc., a New York corporation.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

“Credit Agreement” means the Credit Agreement, dated as of the April 25, 2012,
as amended from time to time, between the Company, the Warrantholder and the
other parties thereto, including all annexes and schedules thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Price” means the amount set forth in Item 1 of Schedule A hereto.

“Expiration Time” has the meaning set forth in Section 3.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith or, with respect to Section 14, as determined
by the Warrantholder acting in good faith. The Warrantholder may object in
writing to the Board of Director’s calculation of fair market value within ten
days of receipt of written notice thereof. If the Warrantholder and the Company
are unable to agree on fair market value during the ten-day period following the
delivery of the Warrantholder’s objection, the Appraisal Procedure may be
invoked by either party to determine Fair Market Value by delivering written
notification thereof not later than the 30th day after delivery of the
Warrantholder’s objection.

“FMV Price” has the meaning set forth in Section 14(B).

“Issuance Persons” has the meaning set forth in Section 14(B).

“Issue Date” means the date set forth in Item 2 of Schedule A hereto.

“Lockup Period” has the meaning set forth in Section 3(B).

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices, in either
case on the principal national securities exchange on which the applicable
securities are listed or admitted to trading, or if not listed or admitted to
trading on any national securities exchange, the average of the closing bid and
ask prices as furnished by two members of the Financial Industry Regulatory
Authority, Inc. selected from time to time by the Company for that purpose.
“Market Price” shall be determined without reference to after hours or extended
hours trading. If such security is not listed and traded in a manner that the
quotations referred to above are available for the period required hereunder,
the Market Price per share of Common Stock shall be deemed to be as determined
in good faith by the Board of Directors in reliance on an opinion of a
nationally recognized independent investment banking corporation retained by the
Company for this purpose and certified in a resolution to the Warrantholder. For
the purposes of determining the Market Price of the Common Stock on the “trading
day” preceding, on or following the occurrence of an event, (i) that trading day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the NASDAQ Capital Market or, if trading is closed at an earlier
time, such earlier time and (ii) that trading day shall end at the next regular
scheduled closing time, or if trading is closed at an earlier time, such earlier
time (for the avoidance of doubt, and

 

2



--------------------------------------------------------------------------------

as an example, if the Market Price is to be determined as of the last trading
day preceding a specified event and the closing time of trading on a particular
day is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the
Market Price would be determined by reference to such 4:00 p.m. closing price).

“Offered Shares” has the meaning set forth in Section 9.

“Offering Notice” has the meaning set forth in Section 9(A).

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock.

“Option FMV Price” has the meaning set forth in Section 14(C)(a).

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.

“Restricted Stock” means those 1,142,000 shares of restricted Common Stock
granted by the Company in March 2011 to certain employees, executives and
members of the Board of Directors and which vest on July 1, 2014 in accordance
with their terms.

“ROFO Notice Period” “has the meaning set forth in Section 9(A).

“ROFO Offer Acceptance” “has the meaning set forth in Section 9(B).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Security FMV Price” has the meaning set forth in Section 14(C)(b).

“Shares” has the meaning set forth in Section 2.

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.

“Transfer” has the meaning set forth in Section 9.

“U.S. GAAP” means United States generally accepted accounting principles.

“Violation” has the meaning set forth in Section 15(E).

 

3



--------------------------------------------------------------------------------

“Warrant” means this Warrant, issued pursuant to the Credit Agreement.

“Warrantholder” has the meaning set forth in Section 2.

2. Number of Shares; Exercise Price. This certifies that, for value received,
Summit Partners Credit Advisors, L.P. or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, after
the receipt of all applicable Regulatory Approvals, if any, up to an aggregate
of the number of fully paid and nonassessable shares of Common Stock set forth
in Item 3 of Schedule A hereto, at a purchase price per share of Common Stock
equal to the Exercise Price. The number of shares of Common Stock (the “Shares”)
and the Exercise Price are subject to adjustment as provided herein, and all
references to “Common Stock,” “Shares” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.

3. Exercise of Warrant; Term.

(A) Subject to Section 2 and Section 3(B), to the extent permitted by applicable
laws and regulations, the right to purchase the Shares represented by this
Warrant is exercisable, in whole or in part (but in no event for less than 10%
of the aggregate number of Shares set forth in Item 3 of Schedule A) by the
Warrantholder, at any time or from time to time after the execution and delivery
of this Warrant by the Company on the date hereof, but in no event later than
5:00 p.m., New York City time, on the tenth anniversary of the Issue Date (the
“Expiration Time”), by (i) the surrender of this Warrant and Notice of Exercise
attached hereto as Schedule B, duly completed and executed on behalf of the
Warrantholder, at the principal executive office of the Company located at the
address set forth in Item 4 of Schedule A hereto (or such other office or agency
of the Company in the United States as it may designate by notice in writing to
the Warrantholder at the address of the Warrantholder appearing on the books of
the Company), and (ii) payment of the Exercise Price for the Shares thereby
purchased:

 

  a. by having the Company withhold, from the shares of Common Stock that would
otherwise be delivered to the Warrantholder upon such exercise, shares of Common
stock issuable upon exercise of the Warrant equal in value to the aggregate
Exercise Price as to which this Warrant is so exercised;

 

  b. with the consent of both the Company and the Warrantholder, by tendering in
cash, by certified or cashier’s check payable to the order of the Company, or by
wire transfer of immediately available funds to an account designated by the
Company;

 

  c. by surrendering to the Company (1) Warrant Shares previously acquired by
the Holder with an aggregate Market Price as of the Exercise Date equal to such
aggregate Exercise Price and/or (2) other securities of the Company having a
value as of the Exercise Date equal to the aggregate Exercise Price (which value
in the case of debt securities shall be the principal amount thereof plus
accrued and unpaid interest, in the case of preferred stock shall be the
liquidation value thereof plus accumulated and unpaid dividends and in the case
of shares of Common Stock shall be the Market Price thereof); or

 

  d. any combination of the foregoing.

(B) If the Warrantholder exercises this Warrant (in whole or in part) anytime
between the Issue Date and the second anniversary of the Issue Date (the “Lockup
Period”), the Warrantholder will be prohibited from transferring the Shares
during the Lockup Period; provided, however, that if the Market Price of the
Shares is equal or greater than $2.25 for a period of at least 15 consecutive
trading days the Warrantholder will have the right to sell (subject to
compliance with the Securities Act and applicable rules thereunder) all or any
portion of the Shares in its sole discretion, subject to the provisions of
Section 9 but without regard to the restrictions set forth in this Section 3(B).

 

4



--------------------------------------------------------------------------------

(C) If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company promptly, and in any
event not exceeding three business days, a new warrant in substantially
identical form for the purchase of that number of Shares equal to the difference
between the number of Shares subject to this Warrant and the number of Shares as
to which this Warrant is so exercised. Notwithstanding anything in this Warrant
to the contrary, the Warrantholder hereby acknowledges and agrees that its
exercise of this Warrant for Shares is subject to the condition that the
Warrantholder will have first received any applicable Regulatory Approvals.

4. Issuance of Warrant and Shares; Authorization; Listing. Certificates for
Shares issued upon exercise of this Warrant will be issued in such name or names
as the Warrantholder may designate and will be delivered to such named Person or
Persons promptly, and in any event not to exceed five business days after the
date on which this Warrant has been duly exercised in accordance with the terms
hereof. The Company hereby represents and warrants that any Shares issued upon
the exercise of this Warrant in accordance with the provisions of Section 3 will
be duly and validly authorized and issued, fully paid and nonassessable, issued
without violation of any preemptive or similar rights of any stockholder of the
Company and free from all taxes, liens and charges (other than liens or charges
created by the Warrantholder). The Company agrees that the Shares so issued will
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will
(A) procure, at its sole expense, the listing of the Shares issuable upon
exercise of this Warrant at any time, subject to issuance or notice of issuance,
on all principal stock exchanges on which the Common Stock is then listed or
traded and (B) maintain such listings of such Shares at all times after
issuance. The Company will ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded. The certificate(s)
representing the Shares shall bear such legends as may be required by law or to
reflect the existence of the Company rights set forth in Section 9.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock on the last trading day preceding the date of exercise
less the pro-rated Exercise Price for such fractional share.

6. No Rights as Stockholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. Nothing contained in this Warrant
shall be construed as imposing any liabilities on the Warrantholder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 6, the Company shall
provide the Warrantholder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders. The Company will at no time close its
transfer books against transfer of this Warrant in any manner which interferes
with the timely exercise of this Warrant.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8. Transfer; Assignment. Subject to compliance with Section 9, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the

 

5



--------------------------------------------------------------------------------

same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.

9. Right of First Offer Following the exercise of the Warrant by the
Warrantholder, the Company shall have a right of first offer if the
Warrantholder desires to sell or otherwise transfer to any Person who is not an
Affiliate of the Warrantholder (in each case, a “Transfer”) all or any portion
of the Shares (the “Offered Shares”) in accordance with this Section 9 prior to
Transferring such Offered Shares.

(A) Offer Notice. Prior to any Transfer of the Shares, the Warrantholder shall
give written notice (the “Offering Notice”) to the Company stating that it
intends to Transfer the Offered Shares and specifying: (1) the number of Offered
Shares to be Transferred by the Warrantholder; (2) the per share purchase price
and the other material terms and conditions of the Transfer, including a
description of any non-cash consideration in sufficient detail to permit the
valuation thereof; and (3) the proposed date, time and location of the closing
of the Transfer, which shall not be less than five business days from the date
of the Offering Notice. The Offering Notice shall constitute the Warrantholders’
offer to Transfer the Offered Shares to the Company, which offer shall be
irrevocable for a period of five business days from the date of the Offering
Notice (the “ROFO Notice Period”).

(B) Exercise of Right of First Refusal. Upon receipt of the Offering Notice, the
Company shall until the end of the ROFO Notice Period to elect to purchase all
(but not less than all) of the Offered Shares by delivering a written notice (a
“ROFO Offer Acceptance”) to the Warrantholder stating that it will purchase such
Offered Shares on the terms specified in the Offering Notice. Any ROFO Offer
Acceptance shall be binding upon the Warrantholder and the Company upon delivery
and irrevocable by them.

(C) Consummation of Sale. If the Company does not deliver a ROFO Offer
Acceptance in accordance with Section 9(B), the Warrantholder may, during the 90
business day period immediately following the expiration of the ROFO Notice
Period, Transfer all of the Offered Shares. If the Warrantholder does not
Transfer the Offered Shares within such period, the rights provided hereunder
shall be deemed to be revived and the Offered Shares shall not be Transferred
unless the Warrantholder sends a new Offering Notice in accordance with, and
otherwise complies with, this Section 9.

10. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares upon the same terms as the Warrant. The Company shall maintain
a registry showing the name and address of the Warrantholder as the registered
holder of this Warrant. This Warrant may be surrendered for exchange or exercise
in accordance with its terms, at the office of the Company, addressed to the
Treasurer, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.

11. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

12. Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

 

6



--------------------------------------------------------------------------------

13. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to file timely all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant, sell this Warrant without registration
under the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (ii) any successor rule or regulation hereafter adopted by the SEC.
Upon the written request of any Warrantholder, the Company will deliver to such
Warrantholder a written statement that it has complied with such requirements.

14. Adjustments and Other Rights. The number of Shares issuable upon exercise of
this Warrant shall be subject to adjustment from time to time as follows;
provided, however, that if more than one subsection of this Section 14 is
applicable to a single event, the subsection shall be applied that produces the
largest adjustment and no single event shall cause an adjustment under more than
one subsection of this Section 14 so as to result in duplication:

(A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.

(B) Certain Issuances of Common Shares or Convertible Securities. Except as
provided in Section 14(A) above, (i) upon the vesting of any Restricted Stock;
or (ii) if the Company shall, at any time or from time to time after the Issue
Date, issue or sell, or is deemed to have issued or sold, any shares of Common
Stock without consideration or for consideration per share less the Fair Market
Value of the Common Stock in effect immediately prior to the time of the
issuance or sale (or deemed issuance or sale) of the Common Stock (the “FMV
Price”) to any member of the Board of Directors or any employee (excluding any
Common Stock issued by the Company to such employee and contributed to the
Company’s 401(k) plan in respect of the Company’s matching obligations thereto)
(collectively, the “Issuance Persons”), then immediately upon such vesting,
issuance or sale (or deemed vesting, issuance or sale), the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to any such
vesting, issuance or sale (or deemed issuance or sale) shall be increased to a
number of Warrant Shares equal to the product obtained by multiplying the number
of Warrant Shares issuable (taking into consideration any prior partial exercise
of this Warrant) upon exercise of this Warrant immediately prior to such
vesting, issuance or sale (or deemed issuance or sale) by a fraction (which
shall in no event be less than one):

 

  a. the numerator of which shall be the number of shares of Common Stock Deemed
Outstanding immediately after such vesting, issuance or sale (or deemed issuance
or sale); and

 

  b. the denominator of which shall be the sum of (i) the number of shares of
Common Stock Deemed Outstanding immediately prior to such vesting, issuance or
sale (or deemed issuance or sale) plus (ii) the aggregate number of shares of
Common Stock which the aggregate amount of consideration, if any, received by
the Company upon such vesting, issuance or sale (or deemed issuance or sale)
would purchase at the FMV Price.

 

7



--------------------------------------------------------------------------------

(C) Effect of Certain Events on Adjustment to Number of Warrant Shares. For
purposes of determining the adjusted number of Shares under Section 14(B) hereof
with respect to any issuances to Issuance Persons, the following shall be
applicable:

 

  a. Issuance of Options. If the Company shall, at any time or from time to time
after the Issue Date, in any manner grant or sell (whether directly or by
assumption in a merger or otherwise) any Options, whether or not such Options or
the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 14(C)(e)) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than the Fair Market Value of the Common Stock in effect
immediately prior to the time of the granting or sale of such Options (the
“Option FMV Price”), then the total maximum number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total maximum amount of Convertible Securities issuable upon the exercise of
such Options shall be deemed to have been issued as of the date of granting or
sale of such Options (and thereafter shall be deemed to be outstanding for
purposes of adjusting the number of Warrant Shares under Section 14(B)), at a
price per share equal to the quotient obtained by dividing (i) the sum (which
sum shall constitute the applicable consideration received for purposes of
Section 14(B)) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting or sale of all such Options, plus
(y) the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Options, plus (z), in the case of such
Options which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the issuance or
sale of all such Convertible Securities and the conversion or exchange of all
such Convertible Securities, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of all such Options or upon the
conversion or exchange of all Convertible Securities issuable upon the exercise
of all such Options. Except as otherwise provided in Section 14(C)(c), no
further adjustment of the number of Shares shall be made upon the actual
issuance of Common Stock or of Convertible Securities upon exercise of such
Options or upon the actual issuance of Common Stock upon conversion or exchange
of Convertible Securities issuable upon exercise of such Options.

 

  b. Issuance of Convertible Securities. If the Company shall, at any time or
from time to time after the Issue Date, in any manner grant or sell (whether
directly or by assumption in a merger or otherwise) any Convertible Securities,
whether or not the right to convert or exchange any such Convertible Securities
is immediately exercisable, and the price per share (determined as provided in
this paragraph and in Section 14(C)(e)) for which Common Stock is issuable upon
the conversion or exchange of such Convertible Securities is less than the Fair
Market Value of the Common Stock in effect immediately prior to the time of the
granting or sale of such Convertible Securities (the “Security FMV Price”), then
the total maximum number of shares of Common Stock issuable upon conversion or
exchange of the total maximum amount of such Convertible Securities shall be
deemed to have been issued as of the date of granting or sale of such
Convertible Securities (and thereafter shall be deemed to be outstanding for
purposes of adjusting the number of Shares pursuant to Section 14(B)), at a
price per share equal to the quotient obtained by dividing (i) the sum (which
sum shall constitute the applicable consideration received for purposes of
Section 14(B)) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting or sale of such Convertible
Securities, plus (y) the minimum aggregate amount of additional consideration,
if any, payable to the Company upon the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the conversion or exchange of all such Convertible
Securities. Except as otherwise provided in Section 14(C)(iii), no further
adjustment of the number of Shares shall be made upon the actual issuance of
Common Stock upon conversion or exchange of such Convertible Securities and no
further adjustment of the number of Shares shall be made by reason of the issue
or sale of Convertible Securities upon exercise of any Options to purchase any
such Convertible Securities for which adjustments of the number of Shares have
been made pursuant to the other provisions of this Section 14(C).

 

8



--------------------------------------------------------------------------------

  c. Change in Terms of Options or Convertible Securities. Upon any change in
any of (i) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 14(C)(a) or Section 14(C)(b) hereof, (ii) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 14(C)(a) or Section 14(C)(b)
hereof, (iii) the rate at which Convertible Securities referred to in
Section 14(C)(a) or Section 14(C)(b) hereof are convertible into or exchangeable
for Common Stock, or (iv) the maximum number of shares of Common Stock issuable
in connection with any Options referred to in Section 14(C)(a) hereof or any
Convertible Securities referred to in Section 14(C)(b) hereof, then (whether or
not the original issuance or sale of such Options or Convertible Securities
resulted in an adjustment to the number of Shares pursuant to this Section 14)
the number of Shares issuable upon exercise of this Warrant at the time of such
change shall be adjusted or readjusted, as applicable, to the number of Shares
which would have been in effect at such time pursuant to the provisions of this
Section 14 had such Options or Convertible Securities still outstanding provided
for such changed consideration, conversion rate or maximum number of shares, as
the case may be, at the time initially granted, issued or sold, but only if as a
result of such adjustment or readjustment, the number of Shares issuable upon
exercise of this Warrant is increased.

 

  d. Treatment of Expired or Terminated Options or Convertible Securities. Upon
the expiration or termination of any unexercised Option (or portion thereof) or
any unconverted or unexchanged Convertible Security (or portion thereof) for
which any adjustment was made pursuant to this Section 14 (including without
limitation upon the redemption or purchase for consideration of all or any
portion of such Option or Convertible Security by the Company), the number of
Shares then issuable upon exercise of this Warrant shall forthwith be changed
pursuant to the provisions of this Section 14 to the number of Warrant Shares
which would have been in effect at the time of such expiration or termination
had such unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued.

 

  e. Calculation of Consideration Received. If the Company shall, at any time or
from time to time after the Issue Date, issue or sell, or is deemed to have
issued or sold in accordance with Section 14(C), any shares of Common Stock,
Options or Convertible Securities: (i) for cash, the consideration received
therefor shall be deemed to be the net amount received by the Company therefor;
(ii) for consideration other than cash, the amount of the consideration other
than cash received by the Company shall be the Fair Market Value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
shall be the Market Price (as reflected on any securities exchange, quotation
system or association or similar pricing system covering such security) for such
securities as of the end of business on the date of receipt of such securities;
(iii) for no specifically allocated consideration in connection with an issuance
or sale of other securities of the Company, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
Fair Market Value of such portion of the aggregate consideration received by the
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued in such
transaction; or (iv) to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the Fair Market Value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be, issued to such owners.

 

9



--------------------------------------------------------------------------------

  f. Record Date. For purposes of any adjustment to the number of Shares in
accordance with this Section 14, in case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

  g. Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof or the transfer of
such shares among the Company and its wholly-owned subsidiaries) shall be
considered an issue or sale of Common Stock for the purpose of this Section 14.

 

  h. Other Dividends and Distributions. Subject to the provisions of this
Section 14(C), if the Company shall, at any time or from time to time after the
Issue Date, make or declare, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or any other
distribution payable in securities of the Company (other than a dividend or
distribution of shares of Common Stock, Options or Convertible Securities in
respect of outstanding shares of Common Stock referenced in Section 14(A)), cash
or other property, then, and in each such event, provision shall be made so that
the Warrantholder shall receive upon exercise of the Warrant, in addition to the
number of Shares receivable thereupon, the kind and amount of securities of the
Company, cash or other property which the Warrantholder would have been entitled
to receive had the Warrant been exercised in full into Shares on the date of
such event and had the Warrantholder thereafter, during the period from the date
of such event to and including the Exercise Date, retained such securities, cash
or other property receivable by them as aforesaid during such period, giving
application to all adjustments called for during such period under this
Section 14 with respect to the rights of the Warrantholder; provided, however,
that no such provision shall be made if the Warrantholder receives,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities, cash or other property in an amount
equal to the amount of such securities, cash or other property as the
Warrantholder would have received if the Warrant had been exercised in full into
Shares on the date of such event.

(D) Certain Events. If any event of the type contemplated by the provisions of
this Section 14 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) occurs, then the Board of Directors
shall make an appropriate adjustment in the number of Shares issuable upon
exercise of this Warrant so as to protect the rights of the Warrantholder in a
manner consistent with the provisions of this Section 14; provided, however,
that no such adjustment pursuant to this Section 14(D) shall decrease the number
of Shares issuable as otherwise determined pursuant to this Section 14.

(E) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 14(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification, and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and

 

10



--------------------------------------------------------------------------------

amount of stock, securities or the property receivable upon exercise of this
Warrant following the consummation of such Business Combination, if the holders
of Common Stock have the right to elect the kind or amount of consideration
receivable upon consummation of such Business Combination, then the
consideration that the Warrantholder shall be entitled to receive upon exercise
shall be deemed to be the types and amounts of consideration received by the
majority of all holders of the shares of common stock that affirmatively make an
election (or of all such holders if none make an election).

(F) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 14 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 14 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Shares into which this Warrant is exercisable shall be
made if the amount of such adjustment would be less than $0.01 or one-tenth
(1/10th) of a share of Common Stock, but any such amount shall be carried
forward and an adjustment with respect thereto shall be made at the time of and
together with any subsequent adjustment which, together with such amount and any
other amount or amounts so carried forward, shall aggregate $0.01 or one-tenth
(1/10th) of a share of Common Stock, or more.

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 14 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

(H) Other Events. For so long as the Warrantholder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this
Section 14 are not strictly applicable or, if strictly applicable, would not, in
the good faith judgment of the Board of Directors, fairly and adequately protect
the purchase rights of the Warrants in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make such
adjustments in the application of such provisions, in accordance with such
essential intent and principles, as shall be reasonably necessary, in the good
faith opinion of the Board of Directors, to protect such purchase rights as
aforesaid. The number of Shares into which this Warrant is exercisable shall not
be adjusted in the event of a change in the par value of the Common Stock or a
change in the jurisdiction of incorporation of the Company.

(I) Statement Regarding Adjustments. Whenever the number of Shares into which
this Warrant is exercisable shall be adjusted as provided in Section 14, the
Company shall forthwith file at the principal office of the Company a statement
showing in reasonable detail the facts requiring such adjustment and the number
of Shares into which this Warrant shall be exercisable after such adjustment,
and the Company shall also cause a copy of such statement to be sent by mail,
first class postage prepaid, to the Warrantholder in accordance with Section 23.

(J) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 14 (but only if the action
of the type described in this Section 14 would result in an adjustment in the
number of Shares into which this Warrant is exercisable or a change in the type
of securities or property to be delivered upon exercise of this Warrant), the
Company shall give notice to the Warrantholder, in accordance with Section 23,
which notice shall specify the record date, if any, with respect to any such
action and the approximate date on which such action is to take place. Such
notice shall also set forth the facts with respect thereto as shall be
reasonably necessary to indicate the effect on the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant. In the case of any action which would require the fixing of a
record date, such notice shall be given at least ten days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.

 

11



--------------------------------------------------------------------------------

(K) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 14, the Company shall take any action which may be necessary,
including obtaining regulatory or stockholder approvals or exemptions, in order
that the Company may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Warrantholder is entitled to
receive upon exercise of this Warrant pursuant to this Section 14.

(L) Adjustment Rules. Any adjustments pursuant to this Section 14 shall be made
successively whenever an event referred to herein shall occur.

15. Registration Rights

(A) Effectiveness of Registration Statement. The Company shall use its
reasonable best efforts to cause a shelf registration statement, filed pursuant
to Rule 415 (or any successor provision) of the Securities Act, covering the
issuance of Shares to the Warrantholder upon exercise of the Warrant by the
Warrantholder (the “Common Shelf Registration Statement”) to remain effective
until the earlier of (i) such time as the Warrant has been exercised in its
entirety and the Warrantholder has sold all of the Shares and (ii) the
Expiration Date. The Company shall promptly inform the Warrantholder of any
change in the status of the effectiveness or availability of the Common Shelf
Registration Statement.

(B) Suspension. The Company shall be entitled to suspend the availability of the
Common Shelf Registration Statement from time to time during any consecutive
365-day period for a total not to exceed 90 days during such consecutive 365-day
period if the Board of Directors determines in the exercise of its reasonable
judgment that such suspension is necessary in order to comply with applicable
laws and provides notice that such determination was made to the Warrantholder;
provided, however, that if the Company exercises such right in the 45
consecutive-day period immediately prior to the Expiration Date, the Expiration
Date shall be delayed by the number of days during such 45-day period for which
the availability of the Common Shelf Registration Statement was suspended.

(C) Blue Sky. The Company shall use reasonable best efforts to register or
qualify the Shares under all applicable securities laws, blue sky laws or
similar laws of all jurisdictions in the United States in which the
Warrantholder may or may be deemed to purchase Shares upon the exercise of the
Warrant and shall use its reasonable best efforts to maintain such registration
or qualification for so long as it is required to cause the Common Shelf
Registration Statement to remain effective under the Securities Act pursuant to
Section 15(A).

(D) Expenses. All expenses incident to the Company’s performance of or
compliance with its obligations under this Section 15 relating to the issuance
of the Shares will be borne by the Company, including without limitation:
(i) all SEC, stock exchange or Financial Industry Regulatory Authority
registration and filing fees, (ii) all reasonable fees and expenses incurred in
connection with the compliance with state securities or blue sky laws, (iii) all
expenses of any Persons incurred by or on behalf of the Company in preparing or
assisting in preparing, printing and distributing the Common Shelf Registration
Statement or any other registration statement, prospectus, any amendments or
supplements thereto and other documents relating to the performance of and
compliance with this Section 15, (iv) the fees and disbursements of counsel for
the Company and (v) the fees and disbursements of the independent public
accountants of the Company, including the expenses of any special audits or
comfort letters required by or incident to such performance and compliance. In
no event shall the Company be responsible for any broker or similar commissions
of the Warrantholder in connection with this Section 15.

(E) Indemnification. The Company will indemnify and hold harmless the
Warrantholder, its partners, members, officers and directors and each person, if
any, who controls the Warrantholder within the meaning of the Securities Act or
the Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state

 

12



--------------------------------------------------------------------------------

law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Common Shelf Registration Statement or incorporated reference therein, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement. The Company will reimburse the
Warrantholder and each partner, member, officer, director or controlling person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 15(E)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed, nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by such Warrantholder, partner, member, officer, director or
controlling person.

16. Exchange. At any time following the date on which the shares of Common Stock
of the Company are no longer listed or admitted to trading on a national
securities exchange (other than in connection with any Business Combination),
the Warrantholder may cause the Company to exchange all or a portion of this
Warrant for an economic interest (to be determined by the Warrantholder after
consultation with the Company) of the Company classified as permanent equity
under U.S. GAAP having a value equal to the Fair Market Value of the portion of
the Warrant so exchanged. The Warrantholder shall calculate any Fair Market
Value required to be calculated pursuant to this Section 16, which shall not be
subject to the Appraisal Procedure.

17. No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrantholder.

18. Governing Law. THIS WARRANT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS WARRANT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS.

19. Submission To Jurisdiction; Waivers. The parties hereto hereby irrevocably
and unconditionally:

(A) submit in any legal action or proceeding relating to this Warrant, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(B) consent that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(C) agree that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the relevant party in
accordance with Section 23; and

 

13



--------------------------------------------------------------------------------

(D) agree that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

20. Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS WARRANT AND FOR ANY COUNTERCLAIM THEREIN.

21. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

22. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.

23. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (A) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (B) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth in Item 6 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

24. Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Warrantholder. Such successors and/or permitted assigns of the Warrantholder
shall be deemed to be a Holder for all purposes hereunder.

25. Severability. If any term or other provision of this Warrant is held
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Warrant shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
matters contemplated hereby are not affected in any manner materially adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Warrant so as to effect the original intent of the parties
as closely as possible in a mutually acceptable manner in order that the matters
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

26. Entire Agreement. This Warrant and the Schedules attached hereto (the terms
of which are incorporated by reference herein) contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior and contemporaneous arrangements or undertakings with respect thereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated: April 25, 2012

 

NEWTEK BUSINESS SERVICES, INC. By:  

/s/ Barry Sloane

  Name: Barry Sloane   Title: Chairman and CEO Attest: By:  

/s/ R. J. Abramowski

  Name: R. J. Abramowski   Title: CFO/Controller of UPS WI



--------------------------------------------------------------------------------

SCHEDULE A

Item 1

Exercise Price: $0.02

Item 2

Issue Date: April 25, 2012

Item 3

Number of shares of Common Stock: 1,696,810

Item 4

Company’s address:

Newtek Business Services, Inc.

212 West 35th Street, Second Floor

New York, NY 10001

Attention: Barry Sloane, Chairman and CEO

Facsimile: 212-356-9542

Item 5

Notice information:

If to the Company:

Newtek Business Services, Inc.

212 West 35th Street, Second Floor

New York, NY 10001

Attention: Barry Sloane, Chairman and CEO

Facsimile: 212-356-9542

with a copy to:

Newtek Business Services, Inc.,

212 West 35th Street, Second Floor

New York, NY 10001

Attention: Treasurer

Facsimile: 212-356-9542

If to the Warrantholder:

Summit Partners Credit Advisors, L.P.

222 Berkeley Street, 18th Floor

Boston, MA 02116

Attention: Todd Hearle, Adam Britt, Gregg Nardone

Facsimile: 617-598-4901

with a copy to:

Weil, Gotshal & Manges

767 Fifth Avenue New York,

NY 10153

Attention: Douglas R. Urquhart

Facsimile: (212) 310-8007



--------------------------------------------------------------------------------

SCHEDULE B

TO: Newtek Business Services, Inc.

RE: Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

Number of Shares of Common Stock             

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(A)(a), (b) or (c) of the Warrant or cash exercise pursuant to
Section 3(A)(b) or (d) of the Warrant, with consent of the Company and the
Warrantholder)             

Aggregate Exercise Price:             

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 